On Rehearing.
PER CURIAM.
Both parties have filed applications for rehearing. The state has filed a motion to strike appellant’s application because it was not filed within the 15 days prescribed by Rule 34 of the Revised Rules of the Supreme Court, 261 Ala. xxxii, Code 1940, Tit. 7 Appendix. The state’s application for rehearing challenges the holding that service of the citation of appeal on the deputy solicitor was sufficient.
We have no alternative but to grant the state’s motion to strike. The judgment was rendered on November 6, 1958, while the appellant’s application for rehearing and brief in support thereof were not filed here until November 22, 1958. See Morrow v. State, 266 Ala. 452, 453, 97 So.2d 547; Johnston v. State, 261 Ala. 373, 74 So.2d 508; Oliver v. State, 256 Ala. 336, 54 So. 2d 617; Morgan Plan Co. v. Beverly, 255 Ala. 235, 51 So.2d 179; Ullman Bros. v. State, 202 Ala. 154, 79 So. 629; Ex parte Mobile Light & R. Co., 200 Ala. 192, 75 So. 940; In re State ex rel. Attorney General, 185 Ala. 347, 349, 64 So. 310, 311.
The state’s motion to strike is granted.
The state’s application for rehearing is overruled.
All the Justices concur in granting the state’s motion to strike. LIVINGSTON, C. J., and LAWSON, STAKELY and MERRILL, JJ., concur in overruling the state’s application for rehearing.
SIMPSON, GOODWYN and COLEMAN, JJ., dissent.